12/15/2020


                                          DA 20-0014
                                                                                          Case Number: DA 20-0014

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2020 MT 312


MARK PLAKORUS,

               Plaintiff and Appellant,

         v.

THE UNIVERSITY OF MONTANA,
a unit of the Montana University System,

               Defendant and Appellee.


APPEAL FROM:           District Court of the Fourth Judicial District,
                       In and For the County of Missoula, Cause No. DV-19-434
                       Honorable John W. Larson, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Quentin M. Rhoades, Rhoades, Siefert & Erickson, PLLC, Missoula,
                       Montana

                For Appellee:

                       Quinlan L. O'Connor, Special Assistant Attorney General, Helena, Montana


                                                   Submitted on Briefs: September 2, 2020

                                                               Decided: December 15, 2020


Filed:

                                     r--6ta•--df
                       __________________________________________
                                         Clerk
Justice Beth Baker delivered the Opinion of the Court.

¶1     Former University of Montana women’s soccer coach Mark Plakorus appeals the

Fourth Judicial District Court’s dismissal of his claims against the University after it

refused to renew his contract upon finding alleged private contacts with Las Vegas escort

services on Plakorus’s phone records. Plakorus alleges that the University unlawfully

disclosed confidential information from his personnel file, defamed him, interfered with

his future business prospects, and violated his privacy rights. The District Court dismissed

his tort claims, concluding that they all arose from the employment contract and were

barred by the one-year statute of limitations for contract claims under § 18-1-402(2), MCA.

We affirm in part, reverse in part, and remand for further proceedings.

                  FACTUAL AND PROCEDURAL BACKGROUND1

¶2     Prior to working at the University, Plakorus held numerous coaching positions for

about seventeen years. From 2011 through 2018, the University employed him under

contract as head coach of the women’s soccer team. During Plakorus’s tenure, the

University gave him one performance evaluation. It was positive and indicated that he was

“committed to the team’s academic success; committed to complying with National

Collegiate Athletic Association (NCAA) rules and regulations; committed to complying

with UM policies and procedures; and committed to student welfare.” The evaluation

recognized Plakorus’s work in effecting the team’s “athletic turn-around” and success.



1
 Because the case was dismissed at the pleading stage, we draw on the facts alleged in Plakorus’s
Amended Complaint, which we take as true on consideration of his appeal. See Stowe v. Big Sky
Vacation Rentals, Inc., 2019 MT 288, ¶ 12, 398 Mont. 91, 454 P.3d 655.
                                               2
¶3     In 2017, one or more players complained that Plakorus was messaging them too

often or too late at night. The University’s Title IX office undertook a “climate survey”

and concluded that the complaints lacked merit. The investigation did, however, lead to

an audit of Plakorus’s University-issued cell phone.2 The audit allegedly found text

messages and phone calls to and from individuals associated with Las Vegas escort

services. Plakorus claims this finding is false.

¶4     On January 29, 2018, the University advised Plakorus it would not renew his

employment contract, set to expire five months later. Plakorus alleges he was advised the

University President would be notified of this decision and Plakorus should continue

working as normal until then. The next day, the athletic director allegedly stated that he

would advise the soccer players only that “it was time for [Plakorus] to move on,” without

disclosing any other information.

¶5     On February 1, 2018, the Missoulian newspaper published an article entitled,

“UM women’s soccer coach fired after texts to Vegas escort services surface.” The article

reported that the University had launched an investigation due to players’ complaints about

Plakorus’s texting habits and asked Plakorus to resign after finding he had contacted escort

services on recruiting trips to Las Vegas. Other local and national articles followed. Some

included redacted copies of Plakorus’s cell phone records, information from his personnel

file, and information related to the non-renewal of his contract. Plakorus alleges the


2
  Upon providing Plakorus with a cell phone to be used for both personal and professional
purposes, the University informed Plakorus it could audit the phone records, if necessary, for
compliance with NCAA recruiting policies and procedures. Plakorus acknowledges the policy but
alleges he was given no notice that the cell phone records could be audited for any other purpose.
                                                3
University wrongfully and falsely implied in its communications with the media that he

had committed acts of sexual misconduct, endangered his players’ safety, and

inappropriately used University resources. Plakorus claims that he has been unable to find

a position coaching soccer at any level since leaving the University and has had to obtain

lesser-paying employment outside of his preferred career.

¶6     Plakorus filed his Complaint on April 29, 2019, alleging violation of his

constitutional right of privacy, defamation, and breach of contract. He filed an Amended

Complaint on August 7, 2019, removing his breach of contract claim and adding claims for

tortious interference, negligence, and invasion of privacy. The University moved to

dismiss the Amended Complaint for lack of subject matter jurisdiction based on Plakorus’s

failure to first grieve his claims under § 18-1-402, MCA, and alternatively for failure to

state a claim based on Plakorus’s failure to timely file a complaint for contract claims

pursuant to § 18-1-402(2), MCA.

¶7     The District Court granted the University’s motion to dismiss pursuant to

Mont. R. Civ. P. 12(b)(6), declining to rule on the 12(b)(1) grievance argument. The court

reasoned that “[t]he filing date is more than one year after the alleged breach occurred and

regardless of Plaintiff’s failure to follow any grievance procedure, Plaintiff failed to timely

file his Complaint under Mont. Code Ann. § 18-1-402(2).”3 This appeal followed.




3
 The record before the District Court included the University’s Grievance Policy and Procedures
and Employee Personnel File Policy and Procedures; it did not include Plakorus’s employment
contract with the University or any personnel records. The District Court “decline[d] to consider
matters outside of the Amended Complaint” when it ruled on the motion to dismiss.
                                               4
                               STANDARDS OF REVIEW

¶8     “We review de novo a district court’s ruling on a M. R. Civ. P. 12(b) motion to

dismiss.”   Dickson v. Marino, 2020 MT 196, ¶ 6, 400 Mont. 526, 469 P.3d 159

(citations omitted). We review a district court’s conclusions of law for correctness.

Dickson, ¶ 6 (citations omitted). A complaint fails to state a claim pursuant to Mont. R. Civ.

P. 12(b)(6) if the plaintiff “would not be entitled to relief based on any set of facts that

could be proven to support the claim.” Plouffe v. State, 2003 MT 62, ¶ 8, 314 Mont. 413,

66 P.3d 316 (citation omitted). On review of a district court’s dismissal pursuant to Mont.

R. Civ. P. 12(b)(6), we construe all facts alleged in the complaint as true and in a light most

favorable to the plaintiff. Plouffe, ¶ 8.

                                       DISCUSSION

¶9     Plakorus pleaded five counts in his Amended Complaint. Count I alleges that the

University’s acts and omissions violated his right to privacy under Montana Constitution

Article II, Section 10, through the publication of his employment information. Count II

alleges that the University defamed Plakorus when it released confidential personnel

information and phone records and publicized materially false information about him

“with the intent to besmirch Plakorus’s character and destroy his career.” Count III alleges

intentional and willful tortious interference, claiming the University’s actions

“were calculated to cause damage to Plakorus’s ability to obtain employment in his chosen

field . . . without right or justifiable cause” and resulting in damages. Count IV alleges that

the University breached its duty of ordinary care “in handling and maintaining confidential,

private information about Plakorus” and is therefore liable for negligence.           Finally,

                                              5
Count V alleges invasion of privacy because the matters publicized were of a kind

that: (a) would be highly offensive to a reasonable person; and (b) were not of legitimate

concern to the public.

¶10    Relying solely on the factual allegations and these claims, the District Court

concluded:

       The gravamen of [Plakorus’s] Amended Complaint consist of the terms and
       conditions of his employment, including the documents within
       [his] personnel file, investigation into [his] work, and investigation into
       [his] University-issued cell phone. The auditing of [Plakorus’s] University
       supplied cell phone and the public dissemination of information from
       [his] cell phone use and his employment status/history are the essence of
       [Plakorus’s] claims and directly relate to [his] contractual relationship with
       Defendant. . . . The Court finds that [Plakorus] alleges no duty separate from
       duties under his employment contract, and [his] Amended Complaint sounds
       in contract. [Record citations omitted.]

¶11    Plakorus argues on appeal that his claims, as pleaded in the Amended Complaint

and taken as true, were actionable under the Montana Constitution, Montana statutes, and

Montana common law of torts because the duties existed separate from his employment

contract and were violated after the University notified him it was terminating his

employment relationship. He further argues that the contract was not before the court and

it thus could draw no conclusion that the claims arose from its contents. He maintains that

the University has not identified any contract language that would prevent disclosure of

personnel information, prevent interference with future employment prospects, or create a

duty to be truthful when disclosing results of investigations of employees to the public.

Plakorus thus contends that the two-year statute of limitations for defamation claims

pursuant to § 27-2-204(3), MCA, and the three-year statute of limitations applied to claims


                                             6
“not founded upon an instrument in writing” under § 27-2-204(1), MCA, govern, and his

claims are not foreclosed.

¶12    The University counters that duties owed to the general public do not create duties

to individuals, and thus no relevant duty existed outside the contract. Though it

acknowledges a general duty of ordinary care to others, the University argues that any duty

to protect Plakorus’s employment information arose only from specific contractual

obligations governing employment information. The University posits that personnel

information is necessarily part of employment—it exists solely because of the employment,

has meaning due to the employment, and often becomes irrelevant upon discontinuation of

the employment. The University maintains that, as an employee, Plakorus cannot divorce

his personnel information from his contract for employment. It argues that the basis for

each of Plakorus’s claims is that his contract for employment was breached through

personnel file mishandling.

    1. Did the District Court properly conclude that Plakorus’s theories of liability all
       sound in contract and are foreclosed by the one-year statute of limitations
       governing contract claims against the State?4

¶13    The State of Montana is subject to suit in district court “on any claim or dispute

arising out of any express contract” with the State or a state entity or officer.

Section 18-1-401, MCA. Such claims are governed by Title 18, ch. 1, part 4, including a


4
  Plakorus also argues that the District Court sua sponte dismissed his claims without giving
Plakorus notice that it was considering the statute of limitations and an opportunity to be heard in
response. The University raised the statute of limitations when it moved to dismiss the initial
complaint, but Plakorus argues that the University did not reassert this ground in its second motion.
Based on our review, we conclude that Plakorus was not denied due process and do not address
this argument further.
                                                 7
requirement to exhaust administrative procedures if provided in the contract. A plaintiff

must file suit within one year after a final administrative decision or, if the contract provides

no settlement procedure, within one year after the claim accrues. See § 18-1-402, MCA.

State entities also are subject to general tort liability to the same extent as private parties.

Section 2-9-102, MCA.5 Liability for wrongful conduct resulting in a single injury may

exist under both tort and contract claims. In such cases, a plaintiff may elect to pursue

claims under either or both forms of action. Thiel v. Taurus Drilling Ltd., 218 Mont. 201,

209, 710 P.2d 33, 38 (1985) (citation omitted); Dewey v. Stringer, 2014 MT 136, ¶ 8,

375 Mont. 176, 325 P.3d 1236 (citations omitted). Coexisting theories of tort and contract

liability arise when “a defaulting party, by breaching the contract, also breaches a duty

which he owes to the other party independently of the contract.” Dewey, ¶ 8 (quoting

Boise Cascade Corp. v. First Sec. Bank, 183 Mont. 378, 392, 600 P.2d 173, 181 (1979)).

“Separate tort liability depends on whether the breaching party violated a legal duty that

would exist in the absence of a contract.” Dewey, ¶ 8 (citation omitted).




5
  The University makes considerable argument on appeal about the State’s limited waiver of
sovereign immunity for contract claims. The University does not claim that the State has immunity
from tort claims. See generally Mont. Const. art. II, § 18 (“[t]he state . . . shall have no immunity
from suit for injury to a person or property, except as may be specifically provided by law by a
2/3 vote of each house of the legislature”); § 2-9-102, MCA (“[e]very governmental entity is
subject to liability for its torts and those of its employees acting within the scope of their
employment or duties whether arising out of a governmental or proprietary function except as
specifically provided by the legislature . . .”). We observe that tort claims against the State must
be presented to the Department of Administration before a plaintiff may seek relief in court.
Section 2-9-301, MCA. See Cottonwood Hills v. Dep’t of Labor & Indus., 238 Mont. 404, 407,
777 P.2d 1301, 1303 (1989). The University mentions this rule in passing but does not develop
the point. The record is unclear whether Plakorus exhausted the administrative process, and we
express no opinion on that question.
                                                 8
¶14    Tort and contract causes of action may not coexist where the duty allegedly

breached arises solely under one. “The plaintiff may choose between a tort and contract

cause of action only where the substance of the complaint and the nature of the action give

[it] the right to choose.” Tin Cup Cty. Water v. Garden City Plumbing & Heating, Inc.,

2008 MT 434, ¶ 30, 347 Mont. 468, 200 P.3d 60. The gravamen of the plaintiff’s

complaint, not the label the plaintiff attaches to it, governs the applicable law.

N. Mont. Hosp. v. Knight, 248 Mont. 310, 314, 811 P.2d 1276, 1278 (1991) (citing Erickson

v. Croft, 233 Mont. 146, 153, 760 P.2d 706, 710 (1988)). “Consequently, we look to the

substance of the complaint to determine the nature of the action and which statute of

limitations applies.” Tin Cup Cty. Water, ¶ 30 (quoting Travelers Indem. Co. v. Andersen,

1999 MT 201, ¶ 15, 295 Mont. 438, 983 P.2d 999).

¶15    We held in Weible v. Ronan State Bank, 238 Mont. 235, 236-38, 776 P.2d 837,

837-39 (1989), that despite the alleged breach of a security agreement requiring notice

before seizure of collateral, the complaint alleged damages based on trespass and wrongful

removal of farm machinery: “Although the injuries to Weible may have originated in

breach of contract, the acts causing his damages sound in tort. Therefore, the gravamen of

the action is in tort, not contract, and the tort statute of limitations applies.” Similarly, in

Quitmeyer v. Theroux, 144 Mont. 304, 303-04, 307, 395 P.2d 965, 365-68 (1964), after a

building’s pipes burst and caused flooding, the building owner sued a party that allegedly

entered an oral agreement to care for the building. We held that the claim was subject to

the statute of limitations for actions in tort because the “claim for relief was based strictly

upon     defendants’     negligence      in    caring    for    the    damaged       building.”

                                               9
Quitmeyer, 144 Mont. at 311, 395 P.2d at 970. The District Court in this case thus reasoned

correctly that the applicable statute of limitations depends on whether each of Plakorus’s

claims sounds in contract or in tort.

¶16    As our case law makes clear, merely because a contractual relationship exists that

gives rise to a set of events and a relationship between parties does not mean the only duties

existing between those parties with respect to those events are in contract.

Quitmeyer, 144 Mont. at 311, 395 P.2d at 970 (citation omitted). A party’s claim sounds

in contract if it relates to “the violation of a specific contractual provision[.]”

Tin Cup Cty. Water, ¶ 30. But tort liability is “not negated simply because the parties have

entered into a contract concerning the same subject matter.” Dewey, ¶ 15. We held in

Dewey that breach of a duty distinct from breach of contract may be premised on duties

imposed by statute, such as the statutory prohibitions against fraudulent and deceitful

conduct, §§ 28-2-406, 27-1-712, MCA, and the duty of ordinary care to avoid injuring the

property of another, §§ 27-1-701, 28-1-201, MCA. Dewey, ¶¶ 14-15, 19-21. We explained

the “fundamental difference between breaching a contractual duty and committing a tort[:]”

       Contract obligations are based on the manifested intention of the parties to a
       bargaining transaction, whereas tort obligations are imposed by law—apart
       from and independent of promises made and therefore apart from the
       manifested intention of the parties—to avoid injury to others. . . . The breach
       of a purely contractual duty does not constitute the sort [of] active negligence
       or misfeasance necessary to impose liability under tort law.

Dewey, ¶ 22 (internal quotations and citations omitted).




                                             10
                  Right of Privacy, Invasion of Privacy, and Negligence

¶17    We look first to Plakorus’s privacy and negligence claims. Each claim alleges the

improper release of personnel information and information the University gathered during

its audit. Plakorus alleges that the University violated his constitutional right of privacy

when it publicly released protected employment information. He alleges further that the

University breached its duty of ordinary care in handling and maintaining confidential,

private information about him, and that it invaded his privacy when it released that

information, which was of a highly offensive nature and lacked legitimate public concern.

Plakorus maintains that these are duties that exist outside the existence of the contract.

See State v. Burns, 253 Mont. 37, 41, 830 P.2d 1318, 1321 (1992) (noting that

Mont. Const. art. II, § 10, imposes a duty on the State to protect information in which there

is a “reasonable expectation of privacy”); North v. Bunday, 226 Mont. 247, 255,

735 P.2d 270, 275 (1987) (noting that § 27-1-701, MCA, imposes a duty of ordinary care

upon everyone); Bd. of Dentistry v. Kandarian, 268 Mont. 408, 413, 886 P.2d 954,

957 (1994) (citation omitted) (noting that the common law imposes a duty not to invade

others’ privacy through publication of false and highly offensive information).

¶18    Despite Plakorus’s characterization of the claims, however, the alleged mishandling

of Plakorus’s employment information is based on duties that arise from Plakorus’s

employment relationship, his contract with the University, and the policies that govern it.

Billings Clinic v. Peat Marwick Main & Co., 244 Mont. 324, 338, 797 P.2d 899,

908 (1990). The University is correct that Plakorus’s personnel information exists solely

because of his employment, and Plakorus’s claims that the University improperly released

                                             11
such information arise out of the existence of the contract. Breach of an obligation that

arises “from the parties’ agreement and not by operation of law” does not give rise to a tort

claim. Milky Whey, Inc. v. Dairy Partners, LLC, 2015 MT 18, ¶ 23, 378 Mont. 75,

342 P.3d 13.      The University’s duty to manage Plakorus’s personnel information

“would not exist in the absence of a contract[.]” Milky Whey, Inc., ¶ 23.

¶19    Most significant to the claims, Plakorus’s expectation of confidentiality in his

personnel information and the University’s obligation to properly maintain it both arise

from duties of the contract. We have held that a public employee in a position of trust

“had no reasonable expectation of privacy in an investigation into her abuse of that trust”

and that records of that investigation thus were properly subject to public release.

Billings Gazette v. City of Billings, 2011 MT 293, ¶¶ 24, 30, 39, 362 Mont. 522,

267 P.3d 11. The University would not have investigated Plakorus’s phone records without

the employment relationship. Plakorus did not have a reasonable expectation of privacy in

that investigation because it related directly to his position of trust in his coaching

relationship with female University students. He cannot escape the nature of his claims

being in contract by characterizing them in tort. N. Mont. Hosp., 248 Mont. at 314, 811

P.2d at 1278 (citing Erickson, 233 Mont. at 153, 760 P.2d at 710).

¶20    We accordingly conclude that the District Court correctly dismissed the claims for

right of privacy, invasion of privacy, and negligence for failure to timely file under the

one-year statute of limitations for contract claims against the state.




                                              12
                           Defamation and Tortious Interference

¶21    In contrast, Plakorus’s claims for defamation and tortious interference do not arise

simply from the University’s release of allegedly confidential personnel information. He

argues that after the University made its determination and gave notice that it would not

renew his contract, it falsely characterized the findings of the investigation and implied that

he had committed acts of sexual misconduct, endangered his players’ safety, and

inappropriately used University resources, intentionally interfering with his career. The

gravamen of these claims, taking their factual allegations as true, is that the University

made accusations against Plakorus that were untrue and that it knew or should have known

would “besmirch Plakorus’s character and destroy his career.” The University’s duties not

to commit such acts arise from statutes and from common law, independently of any

contract. See Mont. Const. art. II, § 7 (providing for suits and prosecutions for libel and

slander); §§ 27-1-701 (imposing the duty of ordinary care), 27-1-802 (defining libel),

27-1-803 (defining slander), MCA; Kandarian, 268 Mont. at 416, 886 P.2d at 959

(citations omitted) (noting that the common law imposes a duty not to intentionally

interfere with business relations for the purpose of causing damage or loss without

justifiable cause).

¶22    Taking Plakorus’s allegations as true, we conclude that the University’s contractual

relationship with Plakorus is not controlling. When the plaintiff alleges a duty imposed by

law that does not depend on a contractual provision or breach of a contractual obligation,

“the gravamen of the action is the breach of the legal duty rather than a breach of the

contract, and so is a tort.” Billings Clinic, 244 Mont. at 338, 797 P.2d at 908. The Amended

                                              13
Complaint states that the University made false accusations against Plakorus and that it

knew or should have known these accusations would expose him to public ridicule and

adversely affect his ability to work in future coaching positions at the university level.

Plakorus’s allegations of the University’s acts and his injuries do not depend upon promises

made in his employment contract. Dewey, ¶¶ 8, 21.

¶23    Even if the employment contract contemplated the University’s release of

information gathered during an internal investigation or audit, Plakorus’s allegations that

the University used such information to expose him to false claims and public ridicule and

rendered him unable to secure future coaching jobs are rooted squarely in tort law. The

contract cannot preclude other duties from arising during the ongoing relationship.

See Dewey, ¶ 21 (concluding that “Stringer’s potential liability for the damaged property

is separate from his obligation under the Agreement to purchase the property and is broader

than his obligation . . . to maintain the property ‘in normal working condition.’”);

see also Klein v. State, 2008 MT 189, ¶¶ 30-31, 343 Mont. 520, 185 P.3d 986 (noting that

merely because a tort claim extends from a collective bargaining relationship does not

mean an employer has “‘carte blanche’ to treat [the plaintiff] in any manner it sees fit, and

then require her to submit any and all grievances to arbitration simply because she is an

employee”).

¶24    The University relies on Town of Geraldine v. Mont. Mun. Ins. Auth., 2008 MT 411,

347 Mont. 267, 198 P.3d 796 (“Geraldine”), for its position that Plakorus’s claims sound

in contract. In Geraldine, a drilling company sued the town for breach of contract,

negligent misrepresentation, and constructive fraud after the mayor allegedly instructed the

                                             14
company to perform work beyond the scope of the contract. Geraldine, ¶ 3. The town

sued its insurance provider, MMIA, after it was denied coverage based on policy

exclusions, including one that denied coverage for breaches of contract. Geraldine, ¶¶ 5-6.

We agreed with the trial court that the drilling company’s tort claims sounded in breach of

contract. Noting that the essence of the claim was that the mayor either amended the

contract or made a new agreement, we concluded that the negligent misrepresentation

claim thus was “nothing more than allegations that the contract was modified by the

Mayor’s request for the work to be done and an actual or implied promise to pay for that

work.” Geraldine, ¶¶ 23-25.

¶25    Geraldine is distinguishable because the contract in that case contemplated the

conduct at issue—payment for services rendered. Geraldine, ¶¶ 19, 23-25, 31-32. Here,

in contrast, Plakorus’s claims for defamation and tortious interference, as discussed above,

are entirely independent of the conduct contemplated by the parties’ employment contract.

¶26    We therefore conclude that the District Court erred in dismissing the claims for

defamation and tortious interference at the pleading stage for failure to state a claim.

Taking the facts alleged as true, these claims are rooted in tort and thus are subject to a

two-year statute of limitations under which Plakorus timely filed.6




6
  The Amended Complaint alleges his claims arose on February 1, 2018, when the allegedly
confidential information was published. The Complaint was filed on April 29, 2019, and the
Amended Complaint was filed on August 7, 2019.
                                            15
                                     CONCLUSION

¶27    The District Court erroneously concluded that the duties underlying all of Plakorus’s

claims arose solely under the contract. We agree with the District Court with respect to

the claims for invasion of privacy, violation of privacy rights, and negligence, and we thus

affirm the District Court’s ruling with respect to those claims. We conclude, however, that

Plakorus’s Amended Complaint is sufficient to state tort claims for defamation and

intentional interference, and those claims survive the State’s motion to dismiss. We

therefore reverse the District Court’s Order in part and remand for further proceedings on

the defamation and tortious interference claims.


                                                   /S/ BETH BAKER

We Concur:

/S/ MIKE McGRATH
/S/ DIRK M. SANDEFUR
/S/ JIM RICE


Justice Laurie McKinnon, concurring and dissenting.

¶28    I agree with the Court’s conclusion that Plakorus’s claims alleging violations of his

right of privacy, invasion of privacy, and negligence arise from the University’s duty to

manage Plakorus’s personnel information—a duty that exists based on Plakorus’s contract

of employment with the University. However, the Court’s conclusions with respect to

Plakorus’s counts alleging defamation and tortious interference are similarly grounded in

the terms and conditions of his employment contract with the University, and I fail to see

the thin distinction the Court makes. The District Court was correct in dismissing the

                                            16
Complaint for failing to timely follow the grievance procedure set forth in § 18-1-402(2),

MCA.

¶29    However, even assuming the defamation and tortious interference counts are

tethered to a duty owed outside of the employment contract, Plakorus has still failed to

follow the appropriate procedure for filing a grievance when a government entity is a

defendant. Assuming his claims resound in tort, as the Court concludes, Plakorus has not

presented any of his tort claims to the Department of Administration before seeking relief

directly in court. Section 2-9-301, MCA; see Cottonwood Hills v. Dept. of Labor & Indus.,

238 Mont. 404, 407, 777 P.2d 1301 (1989).          The bottom line is that Plakorus has

circumvented statutory grievance procedure and is being allowed to file directly in district

court, irrespective of whether we deem his claims as arising from a tort or contract.

¶30    That hiccup aside, Plakorus’ defamation count asserts he was defamed through

mishandling of his employment information and the disclosure of phone records from a

University-issued phone to the media. The University’s duties respecting Plakorus’

employment information arise from specific contractual obligations and the policies and

procedures pertaining to that information, which are contained within the contract of

employment. Plakorus’s claim of tortious interference likewise alleges mishandling of his

employment information as it relates to third parties. The duty to handle Plakorus’s

personnel information arises out of Plakorus’s employment contract with the University.

Thus, the gravamen of Plakorus’s claims arise out of the terms and conditions of his

employment which are committed to University policy and procedures. These policies and



                                            17
procedures include the handling of documents and information within Plakorus’s personnel

file, investigation into his work, and the investigation into the University-issued cell phone.

¶31    The Court’s decision allows Plakorus to bypass grievance procedures set forth for

both contract and tort claims brought against the State. Sections 18-1-402(2) and 2-9-301,

MCA. I would affirm the District Court’s dismissal because Plakorus failed to properly

follow statutorily mandated grievance procedure, whether it be for claims of contract or

tort. The Court’s discussion and thinly veiled distinction of these claims is unnecessary

and will be problematic in future cases where grievance procedures are mandated and

prescribed limitation periods have been set by the legislature. To the extent the Court holds

otherwise, I dissent.


                                                   /S/ LAURIE McKINNON




                                              18